BILL of complaint in the Circuit Court by a husband against his wife for a divorce. The bill charged the defendant with adultery and other misconduct. The answer denied the charge, and alleged that the complainant had received personal property belonging to the defendant of the value of 200 dollars. The Court, upon the evidence, decreed a divorce, and provided by the decree that the complainant should pay to the defendant 100 dollars in certain payments, and that he should pay the costs of the suit. The record did not set out the evidence. The allowance to the defendant was assigned as error.
Decree affirmed with costs. R. S. 1843, pp. 604, 605.